DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/03/2022. 
In the filed response, claims 11, 22, and 23 have been amended, where claim 23 is an independent claim. Further, new claim 31 has been added.
Accordingly, Claims 1-31 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 02/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
3.	Regarding the rejections under 35 U.S.C. 103, Applicant argues (pg. 12 of remarks) prior art Hendry does not teach “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC” as recited in claim 1 since Hendry’s reference picture list is received and used to recover POCs vs. generating a reference picture list as required in the claim (emphasis added as noted on pg. 12 of remarks).
4.	Applicant’s arguments are acknowledged, however based on the foregoing limitation given its broadest reasonable interpretation (BRI), the Examiner respectfully submits Hendry’s teachings are relevant.  In particular, Hendry shows a video decoder may receive information on the reference picture set from the video encoder and may construct (i.e. generate) the reference picture set (i.e. reference picture list – col. 12 lines 5-8 and lines 38-59) on the basis of the received information (see col 17 lines 43-46), where said received information includes the magnitude and sign of the relative POCs received from the encoder (col. 17 lines 62-67).  Also see col.1 lines 48-52 and lines 64-67. In other words, it is the Examiner’s understanding that Hendry receives information at the decoder related to the magnitude and sign of the relative POCs (representative of the reference picture set) in order to construct/generate the reference picture set for reconstructing the encoded video. Applicant on pg. 13 of their remarks points to col. 17 lines 47-67 regarding  “The video decoder may reconstruct the POCs available in prediction of the current block (picture) using the method shown in Table 3 on the basis of the reference picture information (the magnitude of the relative POC or the magnitude and the sign of the relative POC) received from the video encoder.” (emphasis added). Applicant argues Hendry discloses receiving a reference picture list information as opposed to generating the reference picture list as recited in claim 1. The Examiner acknowledges Applicant’s arguments, however, the claim merely recites “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC”.  Since Hendry can construct a reference picture set based on the magnitude and sign of the relative POCs received from the encoder (col. 17 lines 62-67), the Examiner respectfully submits Hendry reasonably teaches the aforementioned limitation. Applicant further argues Hendry generates picture order counts while claim 1 recites generating a reference picture list (pg. 13 of remarks).  However, it is the Examiner’s understanding that  the recovered POCs (Table 3) based on the transmitted magnitudes and signs of the relative POCs  can be used to construct the reference picture set (col. 17 lines 43-46).  Also see for e.g. col. 5 lines 31-37 where a reference picture list can be constructed for inter-prediction on the basis of received information with low complexity.  Therefore for all of these reasons, the Examiner respectfully submits Hendry’s teachings are relevant given the BRI of the claim(s).  
5.	As a note, Examiner respectfully submits that the magnitude of Hendry’s relative POC is the POC difference between pictures (col. 13 lines 5-11), i.e. a delta POC. Relative referencing of reference pictures and delta referencing (e.g. deltaPOC) are understood as being analogous. See for e.g. ¶0044 of Deshpande US 2014/0211849 A1. Also as to deriving a POC from transmitted deltaPOCs (e.g. claim 31), the Examiner respectfully submits this is known to those skilled in the art as found in for e.g. in ¶0009 of Sjoberg et al. US 2015/0085927 A1, i.e. “To determine the POC, the decoder has to decode the syntax elements with the delta POC and add their values with the POC of the current picture.”
6.	As to claims 23-26, Applicant argues that Wahadaniah does not anticipate the claims because  Wahadaniah does not disclose a delta value of a POC associated with a STRP entry from the reference picture list structure in the coded video bitstream as amended in claim 23. 
After having reconsidered Wahadaniah, the Examiner agrees that the prior art does not reasonably teach the amended feature. ¶0249 addresses STRPs however it is not used in the manner as claimed.  However after having re-visited Hendry, the Examiner respectfully submits Hendry’s method for constructing a reference picture set as detailed above can be with respect to short-term reference pictures. See for e.g. col. 13 lines 64-67 and col. 14 lines 3-14. Thus for this reason which is further elaborated on in the office action below, Hendry is deemed to be relevant art.  
7.	To help move the application forward, the Examiner recommends moving the subject matter of claim 11 into claim 1, with the flag being designated as the all_rpl_entries_same_sign flag. Although Hannuksela is found to teach a flag that is analogous to the all_rpl_entries_same_sign flag (¶0155), Hannuksela, Hendry, and Paluri either alone or in combination do not appear to disclose parsing the all_rpl_entries_same_sign flag and the absolute value of the delta POC separately from each other; hence, this could potentially overcome the art of record.
8.	Examiner acknowledges Applicant’s remarks and amendments related to the objections of claims 11 and 22. As such, the objections are withdrawn.
9.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
10.	Accordingly, Claims 1-31 have been examined and are pending.
Specification
11.	The disclosure is objected to because of the following informalities: 
(a). ¶0015 recites “the flag and the absolute value are parsed separately from each other”. It appears this should read “the flag and the absolute value of the delta POC are parsed separately from each other”. The same also applies to for e.g. ¶0027 and 00167. Please check for other similar instances of the foregoing in the specification. Appropriate correction is required.
Claim Objections
12.	Claim 31 is objected to because of the following informalities:  in the limitation “wherein an order of the plurality of reference picture entries in each reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein the delta POC associated with the short- term reference picture entry is used to derive a POC value of a corresponding reference picture in the reference picture list.”  (emphasis added), are the reference picture entries and corresponding reference pictures short term reference pictures? Please check. Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 31; claim 31 recites the limitation “wherein an order of the plurality of reference picture entries in each reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein the delta POC associated with the short- term reference picture entry is used to derive a POC value of a corresponding reference picture in the reference picture list.”; however, the limitation related to “an order” and “to derive a POC” as claimed does not appear to be discussed anywhere in the specification.  As such, the Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12-13, 16, 18-20, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2013/0114742 A1), in view of Hendry et al. (US 10,321,154 B2), hereinafter referred to as Hannuksela and Hendry, respectively. 
Regarding claim 1,  Hannuksela discloses “A method of decoding a coded video bitstream implemented by a video decoder, the coded video bitstream comprising a plurality of reference picture list structures each containing a plurality of reference picture entries [See reference picture handling in a decoder as depicted in Fig. 5], the method comprising: parsing, from the coded video bitstream, a flag that specifies a sign value of an absolute value of a delta picture order count (POC) [Para 0155, 0204, and 0222, where poc_diff_mode_flag specifies a sign value of POC differences in a reference picture list description for reference picture lists 0-1. At decoder, syntax elements can be parsed from coded bitstream for decoding video data] associated with a short-term reference picture entry from the plurality of reference picture entries [Para 0155-0156 suggests sign value of POC differences in reference picture list description for reference picture lists 0-1 (above citation) may be determined to be STRPs based on POC values. Also see para 0197 regarding max short term POC. Hendry (see below) also teaches the foregoing in terms of STRPs]; parsing, from the coded video bitstream, the absolute value of the delta POC associated with the short-term reference picture entry [See para 0197 regarding syntax for max short term POC related to absPocDiff];  However Hannuksela is not explicit with respect to “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC; and performing inter-prediction based on the reference picture list to generate a reconstructed block.” Hendry on the other hand from the same or similar field of endeavor discloses “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC [See col. 17 lines 43-67 for constructing a reference picture set on the basis of received POCs (Table 3) that include both magnitude and sign, where POCs are relative POCs. The foregoing is with reference to short-term reference pictures (STRPs). See col. 13 lines 64-67 and col. 14 lines 1-7. For further reference, see Examiner’s responses #4-5]; and performing inter-prediction based on the reference picture list to generate a reconstructed block.” [The foregoing recovery method of POCs at the video decoder facilitates predicting the current block (col. 17 lines 61-67). Also refer to col. 1 lines 48-52 and col. 2 lines 1-5.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference picture handling techniques disclosed by Hannuksela to add the teachings of Hendry as above for providing a means that reduces transmission overheads in transmitting information for constructing a reference picture list for performing inter-prediction with low complexity (col. 5 lines 31-37).
Regarding claim 2,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is the same.”  [See para 0204 where poc_diff_mode_flag = 0 specifies POC differences in reference picture list description for reference picture lists 0-1 has the same sign]
Regarding claim 5,   Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further suggests “wherein the flag is designated all_rpl_entries_same_sign flag.”  [Although Hannuksela does not explicitly point to the “all_rpl_entries_same_sign flag”, Hannuksela does show the rpl description syntax structure may use a flag if all POC differences have the same sign. See ¶0155. It is therefore understood that Hannuksela’s flag provides analogous functionality since the flag indicates whether the sign of all POC differences of the entries of the RPL are the same]  
Regarding claim 7,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela further discloses “wherein the flag and the reference picture list structures are signaled in a same parameter set.” [See Table 2, para 0191 where the flag is signaled in a PPS. The reference picture list structures can also be signaled in the PPS (para 0143)]
Regarding claim 8,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela  further discloses “wherein a sign value of all entries in a corresponding reference picture list structure is signaled in a reference picture list structure when the flag is equal to 1.” [See para 0204 – if flag = 1, the sign is indicated for each POC difference in the RPL description]
Regarding claim 9,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela  further suggests “wherein the sign value is signaled for each entry associated with the short-term reference picture entry in a reference picture list structure when the flag is equal to 0.”  [Hannuksela para 0204 shows the same sign value for entries in RPL 0 and 1 when the flag = 0. Although para 0204 is not specific to STRPs, Hannuksela para 0155-0156 and 1097 suggests sign value of POC differences in RPL description for RPL 0-1 (above citation) may be determined to be STRPs based on POC values. Hendry (see below) also teaches the foregoing in terms of STRPs] Although Hannuksela discloses the foregoing, Hendry from the same or similar field of endeavor is also brought in for support.  [With reference to STRPs (col. 13 lines 64-67 and col. 14 lines 1-7), Hendry (col. 17 lines 43-67) constructs a reference picture set on the basis of received POCs (Table 3) which include the magnitude and sign] The motivation for combining Hannuksela and Hendry has been discussed in connection with claim 1, above. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding and decoding operations are inverse processes of each other as illustrated in in Figs. 4a and 4b of Hannuksela, which show block diagrams for video encoding and decoding, respectively. Also refer to Hendry, Figs. 1-2 for similar support.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the claimed hardware/software, see Hannuksela, for e.g. para 0011-0012. Also reference Figs. 4a-4b for support. 
Regarding claim 27, Hannuksela and Hendry teach all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim. Hannuksela further discloses “further comprising a display configured to display an image generated using the reconstructed block.” [Para 0069 teaches passing decoded output video to a display]  
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 1, since encoding and decoding operations are inverse processes of each other as illustrated in in Figs. 4a and 4b of Hannuksela, which show block diagrams for video encoding and decoding, respectively. Also refer to Hendry, Figs. 1-2 for similar support. As to the claimed hardware/software, see Hannuksela, for e.g. para 0011-0012.  As to a transmitter for transmitting encoded data to a decoder, see for e.g. para 0179 and 0188 of Hannuksela. The foregoing operation is known in the art such that source devices and destination devices can be commutatively coupled for compression and decompression video data, respectively.
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 31,   Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further discloses “wherein an order of the plurality of reference picture entries in each reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list [Given the BRI of the foregoing limitation, see for e.g. ¶0012 regarding a reference picture list structure that comprises an ordered list of reference pictures. Also see ¶0139-0140 for support], and wherein the delta POC associated with the short- term reference picture entry is used to derive a POC value of a corresponding reference picture in the reference picture list.” 
[Given the BRI of the foregoing limitation, Hannuksela ¶0154 defines delta/differential  signaling in reference picture list description with respect to POC values, however there is no reference to the reference pictures being STRPs. See Hendry below for support.]
Since Hannuksela does not teach the foregoing limitation in the context of STRPs, Hendry from the same or similar field of endeavor is brought in to address these features. [See col. 17 lines 43-67 for constructing a reference picture set on the basis of received POCs (Table 3) that include both magnitude and sign, where POCs are relative POCs. The foregoing is with reference to STRPs. See col. 13 lines 64-67 and col. 14 lines 1-7. Also see Examiner’s responses #4-5 for support. ]
Claims 3-4, 6, 10, 14, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, in view of Hendry, and in further view of Wahadaniah. 
Regarding claim 3,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela and Hendry however do not disclose the limitation of claim 3. Wahadaniah on the other hand from the same or similar field of endeavor discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is positive.”  [See para 0169 and 0251 regarding positive values of POC differences indicated by delta_poc_sign_flag = 0] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for constructing reference picture lists disclosed by Hannuksela and Hendry to add the teachings of Wahadaniah as above for providing methods for managing the decoded picture buffer (DPB) using buffer descriptions activated at the start of coding for improved robustness against transmission/delivery losses and simplified handling of non-existent pictures (para 0064-0065). 
Regarding claim 4,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela and Hendry however do not disclose the limitation of claim 4. Wahadaniah on the other hand from the same or similar field of endeavor discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is negative.” [Same as claim 3. See para 0169 and 0251 where if delta_poc_sign_flag = 1, the POC difference has a negative value]  The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 3, above. 
Regarding claim 6,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Hannuksela discloses the claimed flag (¶0155), said flag is signaled in a PPS (Table 2 para 0191). However to signal the flag in an alternative parameter set, for e.g. “wherein the flag is signaled in a sequence parameter set (SPS)” would be within the level of skill in the art.  Nevertheless, since Hannuksela and Hendry do not explicitly refer to signaling the flag in a SPS, Wahadaniah from the same or similar field of endeavor is brought in to address this feature. [See Fig. 9, where syntax first_delta_poc_sign_flag is signaled in the SPS] The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 3, above. 
Regarding claim 10,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela and Hendry however do not teach “wherein the absolute value of the delta POC is decoded based on an unsigned integer 0-th order Exp-Golomb encoding.” Wahadaniah on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing limitation. [Fig. 9 - first_delta_poc_minus1 has descriptor ue(v), where ue(v) describes an unsigned integer 0-th order Exp-Golomb encoding] The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 3, above. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, in view of Hendry, and in further view of Paluri et al. (US 2020/0374512 A1), hereinafter referred to as Paluri. 
Regarding claim 11,  Hannuksela and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela and Hendry however do not teach “wherein the flag and the absolute value are parsed separately from each other.”  
Examiner notes that support for the foregoing limitation could not be found in priority document 62/730,172. As such, the EFD of priority document 62/848,147 is applied. In light of this, Paluri from the same or similar field of endeavor is brought in to teach “wherein the flag and the absolute value of the delta POC are parsed separately from each other.”  [Given the BRI of “the flag”, see for e.g. para 0158 with respect to parsing abs_delta_poc_st when flag st_ref_pic_flag is true; hence both are construed as being parsed separate from each other] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for constructing reference picture lists disclosed by Hannuksela and Hendry to add the teachings of Paluri as above for providing a means for generating a reference picture list for identifying a reference picture in a simplified and effective manner where compression performance may be increased and the computation time may be decreased (abstract).
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 11.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah, in view of Hendry.
Regarding claim 23,  Wahadaniah  discloses “A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: parsing a reference picture list structure represented in the coded video bitstream, the reference picture list structure comprising a set of syntax elements [See signaled syntax elements for buffer description and reference list description defining information in the SPS syntax structure as per Fig. 9, where the descriptors define the parsing process of each element. Also see Figs. 8A and 8B for added support], the set of syntax elements describing a reference picture and including a delta value of a picture order count associated with a short-term reference picture entry from the reference picture list structure and a sign flag [Wahadaniah however does not disclose the foregoing. Hendry on the other hand is found to teach these features. See below for support], the delta value of the picture order count used to obtain a picture order count of the reference picture [Regarding function of delta_poc_minus1, see para 0252], the sign flag specifying a sign value for the delta value of the picture order count [Regarding function of delta_poc_sign_flag, see para 0251]; 59Atty. Docket No. 4502-46905 (85995120US10) deriving, based on the reference picture list structure, a reference picture list of a current slice [Refer to Figs. 8A-8B along with Fig. 27 and corresponding text (e.g. para 0157) with regards to slice data], the reference picture list comprising the reference picture [same as above]; and obtaining, based on the reference picture list, at least one reconstructed block of the current slice.” [See decoder 200 (Fig. 10) for reconstructing blocks of video data]
As to “the set of syntax elements describing a reference picture and including a delta value of a picture order count associated with a short-term reference picture entry from the reference picture list structure and a sign flag”, Wahadaniah does not specifically address STRPs as now required. Hendry on the other hand from the same or similar field of endeavor is found to address these features. [Hendry constructs a reference picture set of STRPs based on transmitted information of reference pictures, i.e. the magnitude and signs of relative POCs of STRPs. Col. 14 lines 3-14 and lines 30-32. Hendry’s relative POC  = POC difference (i.e. a delta POC) between pictures (col. 13 lines 5-11 and col. 14 lines 54-56). See Tables 1 and 2 (col. 15-16) and associated text regarding syntax elements. Also refer to Examiner’s responses 4-5] and a sign flag [See sign_ref_pic[i] in col. 18 lines 1-5 of Hendry] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques disclosed by Wahadaniah to add the teachings of Hendry as above for providing a means that reduces transmission overheads in transmitting information for constructing a reference picture list for performing inter-prediction with low complexity (col. 5 lines 31-37).
Regarding claim 24,  Wahadaniah and Hendry teach all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim. Wahadaniah further discloses “wherein the delta value of the picture order count and the sign flag are decoded separately.”  [From Fig. 9, both elements are construed as being decoded separately]
Regarding claim 25,   Wahadaniah and Hendry teach all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim. Wahadaniah further discloses “wherein the delta value of the picture order count is an absolute value.”  [delta_poc_minus1 specifies an absolute POC difference (para 0252)]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486